          Case 2:17-cv-02646-APG-NJK Document 89 Filed 09/24/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JPMORGAN CHASE BANK, N.A.,                              Case No.: 2:17-cv-02646-APG-NJK

 4          Plaintiff                                 Order Dismissing Remaining Claims With
                                                                     Prejudice
 5 v.

 6 SATICOY BAY LLC SERIES 741
   HERITAGE VISTA, et al,
 7
        Defendants
 8

 9         The only remaining claims in this case are Saticoy Bay LLC Series 741 Heritage Vista’s

10 claims against Nevada Association Services, Inc. I advised Saticoy that if it did not dismiss its

11 claims against Nevada Association Services, Inc. by September 2, 2020, I would dismiss the

12 claims with prejudice. Saticoy did not file dismissal papers, so I dismiss the claims with

13 prejudice.

14         I THEREFORE ORDER that Saticoy Bay LLC Series 741 Heritage Vista’s claims

15 against Nevada Association Services, Inc. are DISMISSED with prejudice.

16         I FURTHER ORDER the clerk of court to close this case.

17         DATED this 24th day of September, 2020.

18

19
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23
